Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his waiver of the right to appeal does not encompass his challenge to the enhanced sentence imposed by County Court. As part of the plea agreement, defendant agreed that, if he was arrested for any reason before sentencing, the court would not be bound by its sentence commitment. Defendant was arrested before sentencing and was charged with criminal possession of a controlled substance in the third degree. “‘[B]ecause defendant was sentenced in accordance with the plea agreement, he waived his right to appeal from the sentence’ ” (People v Wynn, 239 AD2d 921, 922, lv denied *84090 NY2d 912, quoting People v Van Buren, 203 AD2d 961). In any event, the enhanced sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Egan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Pine, Hurlbutt and Lawton, JJ.